 

 

 

Exhibit 10.3

TPG RE FINANCE TRUST, INC.
2017 EQUITY INCENTIVE PLAN

(As Amended and Restated Effective May 24, 2018)

 

I.INTRODUCTION

1.1Purposes. The purposes of the TPG RE Finance Trust, Inc. 2017 Equity
Incentive Plan (this “Plan”) are (i) to align the interests of the Company’s
stockholders and the recipients of awards under this Plan by allowing such
recipients to acquire and maintain an equity interest in the Company, or be paid
incentive compensation, including incentive compensation measured with reference
to the value of the Common Stock, thereby strengthening their interest in the
Company’s growth and success, (ii) to advance the interests of the Company by
attracting and retaining (a) the directors, officers, employees (if any) and
Consultants of the Company and its Affiliates and (b) the members, officers,
directors, employees and Consultants of the Manager or its Affiliates, as well
as the Manager and other entities that provide services to the Company and the
employees of such entities and (iii) to motivate such persons to act in the
long-term best interests of the Company and its stockholders.

1.2Certain Definitions.

“Absolute Share Limit” shall have the meaning given such term in Section 1.5 of
this Plan.

“Affiliate” shall mean (i) any person directly or indirectly controlling,
controlled by, or under common control with such other person, (ii) any
executive officer or general partner of such other person and (iii) any legal
entity for which such person acts as an executive officer or general partner.

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Award” shall mean any Option (including any Incentive Stock Option or any
Nonqualified Stock Option), SAR, Bonus Stock Award, Restricted Stock Award,
Restricted Stock Unit Award, Performance Award, Other Equity-Based Award
(including LTIP Units), or Substitute Award, together with any other right or
interest, granted to a Participant.

“Associated Person” shall mean with respect to any Person, (i) such Person’s
heirs or successors, or (ii) any Estate Planning Entity.

“Board” shall mean the Board of Directors of the Company.

“Bonus Stock” shall mean shares of Common Stock which are not subject to a
Restriction Period or Performance Measures.

 

--------------------------------------------------------------------------------

 

 

“Bonus Stock Award” shall mean an award of Bonus Stock under this Plan.

 

“Cause” shall mean (i) the indictment of a Participant for a felony or other
crime involving moral turpitude; or (ii) in the reasonable determination of the
Administrator, (a) a material breach of any employment agreement, offer letter,
or similar agreement governing the Participant’s Services with the Company or
the Manager or any their respective Subsidiaries or Affiliates (including TPG RE
– New York, Inc.), (b) the Participant’s material failure to perform the duties
reasonably assigned to the Participant in the course of the Participant’s
Services (other than as a result of death or disability), (c) any misconduct,
fraud, embezzlement, theft or misappropriation, whether or not in connection
with the Participant’s Services or (d) gross negligence in connection with the
Participant’s Services.  If subsequent to the termination of Services of any
Participant other than for Cause, it is discovered that the Participant’s
Services could have been terminated for Cause, its Services will, at the
election of the Committee, be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause occurred.

 

“Change in Control” shall have the meaning set forth in Section 6.8(b).

“Class A Shares” shall mean the Class A common stock, $0.001 par value per
share, of the Company, and all rights appurtenant thereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee designated by the Board,
consisting of two or more members of the Board, each of whom may be (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act,
and (ii)  “independent” within the meaning of the rules of the New York Stock
Exchange or any other stock exchange on which the shares of Common Stock have
been listed by the Company.  If there is no Compensation Committee, then
“Committee” shall mean the Board; provided, however, that any action taken by
the Committee shall be valid and effective, whether or not the members of the
Committee at the time of such action are later determined not to have satisfied
the foregoing requirements or otherwise provided in any charter of the
Committee; and provided further that with respect to awards made to a
Non-Management Director, “Committee” shall mean the Board.

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company, and all rights appurtenant thereto.

“Company” (or “REIT”) shall mean TPG RE Finance Trust, Inc., a Maryland
corporation, or any successor thereto.

“Constructive Departure” shall mean a material and sustained dereliction of
duties or other egregious conduct by a Participant that would customarily result
in a termination of Services, in each case a reasonably determined by the
Committee.

“Consultant” shall mean any consultant or advisor, including a consultant or
advisor of the Manager or any of its Affiliates, who is a natural person and who
provides services to the Company or any Subsidiary, so long as that person
(i) renders bona fide services that are not in

2

--------------------------------------------------------------------------------

 

connection with the offer and sale of the Company’s securities in a capital
raising transaction, (ii) does not directly or indirectly promote or maintain a
market for the Company’s securities, and (iii) otherwise qualifies as a
consultant under the applicable rules of the Securities and Exchange Commission
for registration of securities on a Form S-8 registration statement (or any
successor thereto).

“Dividend Equivalent Right” shall mean the right, subject to the terms and
conditions prescribed by the Committee, of a Participant to receive (or have
credited) cash, securities, or other property in amounts equivalent to the cash,
securities, or other property dividends declared on shares of Common Stock with
respect to specified Restricted Stock Units, Performance Awards, or Other
Equity-Based Awards of units denominated in shares of Common Stock or other
Company securities, as determined by the Committee, in its sole
discretion.  Except as otherwise provided by the Committee, Dividend Equivalent
Rights payable on a Restricted Stock Unit award, a Performance Award, or an
Other Equity-Based Award that does not become non-forfeitable solely on the
basis of continued employment or service shall be accumulated and distributed,
without interest, only when and to the extent that, the underlying award is
vested and earned.  The Committee may provide that Dividend Equivalent Rights
(if any) shall be automatically reinvested in additional shares of Common Stock
or otherwise reinvested, applied to the purchase of additional Awards under this
Plan, or deferred without interest to the date of vesting of the associated
Award.

“Effective Date” shall mean June 8, 2017, the date on which this Plan was
adopted by the Board, subject to obtaining the approval of the Company’s
stockholders.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.“Estate Planning Entity” shall mean, with respect to any Participant,
(i) any trust, the beneficiaries of which are primarily the Participant or the
Participant’s heirs or successors, or (ii) any corporation, company, limited
liability company or other entity that is primarily owned and controlled,
directly or indirectly, by the Participant or any of the Participant’s heirs or
successors and/or any of the Persons described in clause (i).

 

“Fair Market Value” shall mean, as of any specified date, (i) if the Common
Stock is listed on a national securities exchange, the closing sales price of a
share of Common Stock, as reported on the stock exchange composite tape on the
immediately preceding date (or if no sales occur on that date, on the last
preceding date on which such sales of the Common Stock are so reported); (ii) if
the Common Stock is not traded on a national securities exchange but is traded
over the counter at the time a determination of its fair market value is
required to be made under this Plan, the average between the reported high and
low bid and asked prices of a share of Common Stock on the most recently
preceding date on which Common Stock was publicly traded; (iii) in the event
Common Stock is not publicly traded at the time a determination of its value is
required to be made under this Plan, the amount determined by the Committee in
its discretion in such manner as it deems appropriate, taking into account all
factors the Committee deems appropriate, including, without limitation, Section
409A of the Code; or (iv) on the date of a Qualifying Public Offering of Common
Stock, the offering price under such Qualifying Public Offering.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an Option, which entitles the holder thereof to receive, upon
exercise, shares of

3

--------------------------------------------------------------------------------

 

Common Stock (which may be Restricted Stock) and/or cash with an aggregate value
equal to the excess of the Fair Market Value of one share of Common Stock on the
date of exercise over the base price of such SAR, multiplied by the number of
such SARs which are exercised.

“Incentive Stock Option” shall mean an Option that meets the requirements of
Section 422 of the Code, or any successor provision, which is intended by the
Committee to constitute an Incentive Stock Option.

“Incumbent Director” shall have the meaning set forth in Section 6.8(b)(iv).

“Initial Public Offering” shall mean the initial public offering of the Common
Stock registered on Form S-11 (or any successor form under the Securities Act).

“LTIP Unit” shall mean an “LTIP Unit” as defined in the Operating Entity’s
limited liability company operating agreement, as amended from time to time.  An
LTIP Unit granted under this Plan represents the right to receive the benefits,
payments or other rights in respect of an LTIP Unit set forth in that operating
agreement, subject to the terms and conditions of the applicable Agreement and
that operating agreement.

“Manager” shall mean TPG RE Finance Trust Management, L.P., a Delaware limited
partnership, or any successor thereto.

“Non-Management Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary (if any), the Manager, or
the Operating Entity, or any of their respective Affiliates.

“Nonqualified Stock Option” shall mean an Option which is not an Incentive Stock
Option.

“Operating Entity” shall mean TPG RE Finance Trust Holdco., LLC, a Delaware
limited liability company, the Company’s operating entity, or any entity that
becomes the Company’s operating entity.

“Option” shall mean a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.  

“Other Equity-Based Award” shall mean any Award other than an Option, SAR, Stock
Award, Performance Award, or Substitute Award, which, subject to such terms and
conditions as may be prescribed by the Committee, entitles a Participant to
receive shares of Common Stock or rights or units valued in whole or in part by
reference to, or otherwise based on, shares of Common Stock (including
securities convertible into Common Stock) or other equity interests, including
LTIP Units.

“Participant” shall have the meaning set forth in Section 1.4.

“Performance Award” shall mean a right to receive an amount of cash, shares of
Common Stock, or a combination of both, contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

4

--------------------------------------------------------------------------------

 

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an Option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or Performance Award, to the holder’s receipt of the
shares of Common Stock subject to such award or of payment with respect to such
award. Such criteria and objectives may include, without limitation, one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures, stated in either absolute terms or relative terms, such as
rates of growth or improvement: (a) core earnings, or core earnings per share,
or adjusted core earnings, or adjusted core earnings per share, (b) the
attainment by a share of Common Stock of a specified Fair Market Value for a
specified period of time, (c) earnings per share, (d) return to stockholders
(including dividends), (e) return on assets, (f) return on equity, (g) earnings
of the Company before or after taxes and/or interest, (h) revenues, (i)
expenses, (j) market share, (k) cash flow or cost reduction goals, (l) interest
expense after taxes, (m) return on investment, (n) return on investment capital,
(o) return on operating costs, (p) economic value created, (q) operating margin,
(r) gross margin, (s) the achievement of annual operating profit plans, (t) net
income before or after taxes, (u) pretax earnings before interest, depreciation
and/or amortization, (v) pretax operating earnings after interest expense and
before incentives, (w) funds from operations, (x) operating earnings, (y) net
cash provided by operations, (z) strategic business criteria, (aa) specified
market penetration, (bb) cost targets, (cc) customer satisfaction, or (dd) any
of the above goals determined pre-tax or post-tax, on an absolute or relative
basis, as a ratio with other business criteria, or as compared to the
performance of a published or special index deemed applicable by the Committee,
including but not limited to, the Standard & Poor’s 500 Stock Index, a REIT
index, another index or a group of comparable companies, or any combination of
the foregoing. In the sole discretion of the Committee, the Committee may amend
or adjust the Performance Measures or other terms and conditions of an
outstanding award in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in law or accounting principles.

A Performance Measure or objective may be expressed with respect to the Company,
on a consolidated basis, and/or for one or more Affiliates, one or more business
or geographical units or one or more properties. When establishing Performance
Measures and objectives, the Committee may exclude the impact of specified
events during the relevant Performance Period, which may mean excluding the
impact of any or all of the following events or occurrences for such Performance
Period: (1) the charges or costs associated with restructurings of the Company;
(2) discontinued operations; (3) any unusual or nonrecurring items as described
in the Accounting Standards Codification Topic 225, as the same may be amended
or superseded from time to time; (4) asset write-downs or impairments to assets;
(5) litigation, claims, judgments or settlements; (6) the effect of changes in
tax law or other such laws or regulations affecting reported results; (7)
accruals for reorganization and restructuring programs; (8) any change in
accounting principles as described in the Accounting Standards Codification
Topic 250, as the same may be amended or superseded from time to time; (9) any
loss from a discontinued operation as described in the Accounting Standards
Codification Topic 360, as the same may be amended or superseded from time to
time; (10) goodwill impairment charges; (11) operating results for any business
acquired during the calendar year; (12) third party expenses associated with any
investment or acquisition by the Company or any Subsidiary; (13) any amounts
accrued by the Company or its Subsidiaries pursuant to management bonus plans or
cash profit sharing plans and related employer payroll

5

--------------------------------------------------------------------------------

 

taxes for the fiscal year; (14) any discretionary or matching contributions made
to a savings and deferred profit-sharing plan or deferred compensation plan for
the fiscal year; (15) interest, expenses, taxes, depreciation and depletion,
amortization, and accretion charges; and (16) marked-to-market adjustments for
financial instruments.  The Committee may adjust the Performance Measures and
objectives as it deems equitable in recognition of the events described in this
paragraph;.

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“Person” shall mean any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, or other entity of any kind.

“Qualifying Public Offering” shall mean a firm commitment underwritten public
offering of Stock for cash where the shares of Stock registered under the
Securities Act are listed on a national securities exchange.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof if provided in the Agreement relating to such award, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Services” shall mean a Participant’s employment or other service relationship
with the Partnership and its subsidiaries. Services will be deemed to continue,
unless the Committee expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing

6

--------------------------------------------------------------------------------

 

services to the Company or other entity described in Section 1.4 and in a
capacity as described in Section 1.4. If a Participant’s employment or other
service relationship is with a Subsidiary or Affiliate and that entity ceases to
be a Subsidiary or Affiliate of the Company, the Participant’s Services will be
deemed to have terminated when the entity ceases to be a Subsidiary or Affiliate
of the Company unless the Participant transfers its Services to the Company or
one of its remaining Subsidiaries or Affiliates.

 

“Stock Award” shall mean a Bonus Stock Award, Restricted Stock Award, or a
Restricted Stock Unit Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan (i) in
substitution or exchange for any other Award granted under this Plan or under
another equity incentive plan or any other right of a Participant under this
Plan to receive payment from the Company or (ii) upon the assumption of, or in
substitution for, outstanding equity awards previously granted by a company or
other entity in connection with a corporate transaction, including a merger,
combination, consolidation or acquisition of property or stock; provided,
however, that in no event shall the term “Substitute Award” be construed to
refer to an award made in connection with the cancellation and repricing of an
Option or SAR.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an Option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
Option, shares of Common Stock (which may be Restricted Stock) and/or cash with
an aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such Option, or portion
thereof, which is surrendered.

“Tax Date” shall mean the date the obligation to withhold or pay taxes arises in
connection with an award.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

“Type I Leaver” shall mean any Participant whose Services are terminated by the
Company or its Subsidiaries or Affiliates or by the Manager or its Affiliates,
as applicable, for any reason other than (i) for Cause or conduct constituting
Cause, (ii) a breach by the Participant of any restrictive covenants in favor of
the Company, the Manager, or any of their respective Subsidiaries or Affiliates
covering non-competition, or (iii) as a result of a Constructive Departure.

“Type II Leaver” shall mean any participant Any Participant whose Services are
terminated (i) by the Participant for any reason (including resignation, death,
disability or retirement), or (ii) by the Company, the Manager, or any of their
respective Subsidiaries or Affiliates, as applicable,

7

--------------------------------------------------------------------------------

 

(x) for Cause or conduct constituting Cause, (y) a breach by the Participant of
any restrictive covenants in favor of the Company, the Manager, or their
respective Subsidiaries or Affiliates covering non-competition, or (y) as a
result of a Constructive Departure. Any Participant whose Services are
terminated who is not a Type I Leaver is deemed to be a Type II Leaver.

 

1.3Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
persons: (i) Options in the form of Incentive Stock Options or Nonqualified
Stock Options; (ii) SARs in the form of Tandem SARs or Free-Standing SARs;
(iii) Stock Awards in the form of Bonus Stock, Restricted Stock, or Restricted
Stock Units; (iv) Performance Awards; and (v) Other Equity-Based Awards
(including LTIP Units). The Committee shall, subject to the terms of this Plan,
select eligible persons for participation in this Plan and determine the form,
amount, and timing of each award to such persons and, if applicable, the number
of shares of Common Stock, the number of SARs, the number of Restricted Stock
Units, the number of LTIP Units, the dollar value subject to an award, the
purchase price or base price associated with the award, the time and conditions
of exercise or settlement of the award, and all other terms and conditions of
the award, including, without limitation, the form of the Agreement evidencing
the award. The Committee may, in its sole discretion and for any reason at any
time, take action such that (i) any or all outstanding Options and SARs shall
become exercisable in part or in full, (ii) all or a portion of the Restriction
Period applicable to any outstanding Restricted Stock or Restricted Stock Units
shall lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding Restricted Stock, Restricted Stock Units, or Performance Award shall
lapse, and (iv) the Performance Measures (if any) applicable to any outstanding
award shall be deemed to be satisfied at the target or any other level. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan, and may impose, incidental to the
grant of an award, conditions with respect to the award. All such
interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.

The Committee may delegate some or all of its power and authority hereunder,
subject to applicable law, to the Company’s chief executive officer or any other
executive officer as the Committee deems appropriate; provided, however, that
the Committee may not delegate its power and authority to the Company’s chief
executive officer or any other executive officer with regard to the selection
for participation in this Plan of an officer, director, or other person subject
to Section 16 of the Exchange Act or decisions concerning the timing, pricing,
or amount of an award to such an officer, director or other person.  

No member of the Board or Committee, and neither the Company’s chief executive
officer or any other executive officer to whom the Committee delegates any of
its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee and the Company’s
chief executive officer or any other executive officer shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including attorneys’ fees) arising therefrom to the full
extent permitted by law (except as otherwise may be provided in the Company’s
charter and/or bylaws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

8

--------------------------------------------------------------------------------

 

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

1.4Eligibility. “Participants” in this Plan shall consist of such (a) directors,
officers, employees (if any) and Consultants of the Company or any Subsidiary or
Affiliate and (b) members, officers, directors, employees and Consultants of the
Manager or its Affiliates, as well as the Manager and other entities that
provide services to the Company and its Affiliates and the employees of such
entities, and in each case persons expected to take such positions, as the
Committee, in its sole discretion, may select from time to time; provided,
however, that, any such recipient must be a service provider of the Company or
any of its parents or subsidiaries as contemplated under General Instruction
A.1(a) to Form S-8 if such recipient is granted an Award that may be settled in
Common Stock. The Committee’s selection of a person to participate in this Plan
at any time shall not require the Committee to select such person to participate
in this Plan at any other time. For purposes of this Plan and except as
otherwise provided for in an Agreement, references to employment by the Company
shall also mean (i) employment by a Subsidiary or (ii) except with respect to an
Incentive Stock Option, employment by the Manager or any Affiliate of the
Manager, and references to employment shall include service as a Non-Management
Director or independent contractor. The Committee shall determine, in its sole
discretion, the extent to which a participant shall be considered employed
during any periods during which such participant is on an approved leave of
absence.

1.5Shares Available. Subject to adjustment as provided in Section 6.7 and to all
other limits set forth in this Section 1.5, the total number of shares of Common
Stock or LTIP Units that may be made subject to awards under this Plan
(including, without limitation, awards of Incentive Stock Options) shall be
equal to 7.5% of the issued and outstanding shares of Common Stock and Class A
Shares (in the aggregate) upon the completion of the Initial Public Offering (on
a fully-diluted basis and including shares of Common Stock issued upon exercise
of the underwriters’ over-allotment option in the Initial Public Offering) (the
“Absolute Share Limit”). The number of shares of Common Stock available under
this Plan shall be reduced by the sum of the aggregate number of shares of
Common Stock which become subject to outstanding Options, outstanding
Free-Standing SARs, outstanding Stock Awards, outstanding Performance Awards,
and outstanding Other Equity-Based Awards (including LTIP Units). To the extent
that shares of Common Stock subject to an outstanding Option, SAR, Stock Award,
Performance Award, or Other Equity-Based Award (including LTIP Units) granted
under this Plan or any predecessor plan are not issued or delivered or are
forfeited by reason of (i) the expiration, termination, cancellation, or
forfeiture of such award (excluding shares subject to an Option cancelled upon
settlement in shares of a related Tandem SAR or shares subject to a Tandem SAR
cancelled upon exercise of a related Option) or (ii) the settlement of such
award in cash, then such shares of Common Stock shall again be available for
issuance under this Plan.

Notwithstanding anything in this Section 1.5 to the contrary, shares of Common
Stock subject to an award under this Plan may not be made available for
reissuance under this Plan if such shares are: (i) shares that were subject to a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such SAR; (ii) shares delivered to or withheld by the Company to pay the
purchase price or the withholding taxes related to an outstanding Option or SAR;
or (iii)

9

--------------------------------------------------------------------------------

 

shares repurchased on the open market with the proceeds of an option exercise.
Shares delivered to or withheld by the Company to pay the withholding taxes for
Stock Awards, Performance Awards, or Other Equity-Based Awards shall again be
available under this Plan.

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired by the Company.

1.6Individual Limitations.  Subject to adjustment as provided in Section 6.7, no
Participant who is a Non-Management Director may, in any calendar year, be
granted Awards (other than Awards designated to be paid only in cash or the
settlement of which is not based on a number of shares of Common Stock) relating
to more than 3% of the Absolute Share Limit.  In applying the limitations of
this Section 1.6, an Option and Tandem SAR shall be treated as a single Award.

 

II.STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1Stock Options. The Committee may, in its discretion, grant Options to such
eligible persons as may be selected by the Committee; provided, however, that
Incentive Stock Options shall be granted only to persons (if any) who are
employees of the Company or one of its Subsidiaries that is a corporation within
the meaning of Section 7701(a)(3) of the Code, in accordance with Section 422 of
the Code. Each Option, or portion thereof, that is not an Incentive Stock Option
shall be a Nonqualified Stock Option. To the extent that the aggregate Fair
Market Value (determined as of the date of grant) of shares of Common Stock with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year (under this Plan or
any other plan of the Company, or any parent or Subsidiary) exceeds the amount
(currently $100,000) established by the Code, such Options shall constitute
Nonqualified Stock Options.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an Option and the purchase price per share of Common Stock
purchasable upon exercise of the Option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an Option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such Option; provided,
further, that if an Incentive Stock Option shall be granted to any person who,
at the time

10

--------------------------------------------------------------------------------

 

such Option is granted, owns, or is deemed to own pursuant to Section 424(d) of
the Code, capital stock possessing more than 10% of the total combined voting
power of all classes of capital stock of the Company (or of any parent or
Subsidiary) (a “Ten Percent Holder”), the purchase price per share of Common
Stock shall not be less than the price (currently 110% of Fair Market Value)
required by the Code in order to constitute an Incentive Stock Option.

Notwithstanding the foregoing, in the case of an Option that is a Substitute
Award, the purchase price per share of the shares subject to such Option may be
less than 100% of the Fair Market Value per share on the date of grant;
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

(b)Option Period and Exercisability. The period during which an Option may be
exercised shall be determined by the Committee; provided, however, that no
Option shall be exercised later than ten years after its date of grant;
provided, further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such Option shall not be exercised later than five years after
its date of grant. The Committee may, in its discretion, establish an applicable
Performance Period and Performance Measures which shall be satisfied or met as a
condition to the grant of such Option or to the exercisability of all or a
portion of such Option. The Committee shall determine whether an Option shall
become exercisable in cumulative or non-cumulative installments and in part or
in full at any time. An exercisable Option, or portion thereof, may be exercised
only with respect to whole shares of Common Stock.

(c)Method of Exercise. An Option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the Option or as otherwise
authorized by the Committee, (ii) if applicable, by surrendering to the Company
any Tandem SARs which are cancelled by reason of the exercise of the Option and
(iii) by executing such documents as the Company may reasonably request. Any
fraction of a share of Common Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
the optionee. No shares of Common Stock shall be issued, and no certificate
representing Common Stock shall be delivered, until the full purchase price
therefor and any withholding taxes thereon, as described in Section 6.5, have
been paid (or arrangement made for such payment to the Company’s satisfaction).

11

--------------------------------------------------------------------------------

 

2.2Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related Option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant; provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

(b)Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related Option and no Free-Standing SAR shall be exercised
later than ten years after its date of grant. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free-Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.3(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.3(d). Prior to the exercise of an SAR, the holder of such
SAR shall have no rights as a stockholder of the Company with respect to the
shares of Common Stock subject to such SAR.

(c)Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any Options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A

12

--------------------------------------------------------------------------------

 

Free-Standing SAR may be exercised (A) by giving written notice to the Company
specifying the whole number of SARs which are being exercised and (B) by
executing such documents as the Company may reasonably request. No shares of
Common Stock shall be issued, and no certificate representing Common Stock shall
be delivered, until any withholding taxes thereon, as described in Section 6.5,
have been paid (or arrangement made for such payment to the Company’s
satisfaction).

2.3Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an Option or SAR upon a
termination of employment with or service to the Company of the holder of such
Option or SAR, as the case may be, shall be determined by the Committee and set
forth in the applicable award Agreement.

2.4Repricing of Options and SARs. The Committee shall not amend or replace any
previously granted Option or SAR in a transaction that constitutes a repricing
within the meaning of the rules of the New York Stock Exchange without the
approval of the stockholders of the Company.

III.STOCK AWARDS

3.1Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Bonus Stock
Award, Restricted Stock Award or Restricted Stock Unit Award.

3.2Terms of Bonus Stock Awards. The number of shares of Common Stock subject to
a Bonus Stock Award shall be determined by the Committee. Bonus Stock Awards
shall not be subject to any Restriction Periods or Performance Measures. Upon
the grant of a Bonus Stock Award, subject to the Company’s right to require
payment of any taxes in accordance with Section 6.5, a certificate or
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award or such shares shall be
transferred to the holder in book entry form.

3.3Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

(a)Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

(b)Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of, or continuously providing services to, the Company during
the specified Restriction Period and (ii) if specified Performance Measures (if
any) are satisfied or met during a specified Performance Period, and for the
forfeiture of the shares of Common Stock subject to such award (x) if the holder
of such award does not remain

13

--------------------------------------------------------------------------------

 

continuously in the employment of, or continuously providing services to, the
Company during the specified Restriction Period or (y) if specified Performance
Measures (if any) are not satisfied or met during a specified Performance
Period.

(c)Stock Issuance. During the Restriction Period, the shares of Restricted Stock
shall be held by a custodian in book entry form with restrictions on such shares
duly noted or, alternatively, a certificate or certificates representing a
Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 6.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
6.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.

(d)Rights with Respect to Restricted Stock Awards. Unless otherwise set forth in
the Agreement relating to a Restricted Stock Award, and subject to the terms and
conditions of a Restricted Stock Award, the holder of such award shall have all
rights as a stockholder of the Company, including, but not limited to, voting
rights, the right to receive dividends and the right to participate in any
capital adjustment applicable to all holders of Common Stock; provided, however,
that (i) a distribution with respect to shares of Common Stock, other than a
regular cash dividend, and (ii) a regular cash dividend with respect to shares
of Common Stock that are subject to performance-based vesting conditions, in
each case, shall be deposited with the Company and shall be subject to the same
restrictions as the shares of Common Stock with respect to which such
distribution was made, except as otherwise provided by the Committee.

3.4Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.

(b)Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of, or continuously providing services to, the Company during
the specified Restriction Period and (ii) if specified Performance Measures (if
any) are satisfied or met during a specified Performance Period, and for the
forfeiture of the shares

14

--------------------------------------------------------------------------------

 

of Common Stock subject to such award (x) if the holder of such award does not
remain continuously in the employment of, or continuously providing services to,
the Company during the specified Restriction Period or (y) if specified
Performance Measures (if any) are not satisfied or met during a specified
Performance Period.

(c)Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, Dividend Equivalent Rights, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred Dividend Equivalent
Rights, with respect to the number of shares of Common Stock subject to such
award. Except as otherwise provided by the Committee, any Dividend Equivalent
Rights with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such award.
Unless otherwise set forth in the Agreement relating to a Restricted Stock Unit
Award, and subject to the terms and conditions of a Restricted Stock Unit Award,
the holder of such award shall not be entitled to receive Dividend Equivalent
Rights.

3.5Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award upon a termination of employment or service with the
Company of the holder of such award, shall be determined by the Committee and
set forth in the applicable award Agreement.

IV.PERFORMANCE AWARDS

4.1Performance Awards. The Committee may, in its discretion, grant Performance
Awards to such eligible persons as may be selected by the Committee.

4.2Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.  

(a)Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.

(b)Vesting and Forfeiture. The Agreement relating to a Performance Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.  The Performance Period applicable to any Performance Award
shall be set by the Committee in its discretion but shall not exceed ten years.

15

--------------------------------------------------------------------------------

 

(c)Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.3(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.3(d). Except as otherwise provided by the Committee, any dividends or
Dividend Equivalent Rights with respect to a Performance Award that is subject
to performance-based vesting conditions shall be subject to the same
restrictions as such Performance Award. Prior to the settlement of a Performance
Award in shares of Common Stock, including Restricted Stock, the holder of such
award shall have no rights as a stockholder of the Company.

4.3Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award upon a termination of employment or service with the Company of the
holder of such award shall be determined by the Committee.

 

V.OTHER EQUITY-BASED AWARDS

5.1Award. In accordance with the provisions of Section 1.3 and Section 1.4, the
Committee will designate each individual to whom an Other Equity-Based Award is
to be made and will specify the number of shares of Common Stock or other equity
interests (including LTIP Units) covered by such awards and the terms and
conditions of such awards; provided, however, that the grant of LTIP Units must
satisfy the requirements of the limited liability company operating agreement of
the Operating Entity as in effect on the date of grant.  The Committee also will
specify whether Dividend Equivalent Rights are granted in conjunction with the
Other Equity-Based Award.

5.2Terms and Conditions.  The Committee, at the time an Other Equity-Based Award
is made, shall specify the terms and conditions which govern the award.  The
terms and conditions of an Other Equity-Based Award may prescribe that a
Participant’s rights in the Other Equity-Based Award shall be forfeitable,
non-transferable, or otherwise restricted for a period of time or subject to
such other conditions as may be determined by the Committee, in its discretion
and set forth in the Agreement.  By way of example and not of limitation, the
Committee may prescribe that a Participant’s rights in an Other Equity-Based
Award shall be forfeitable or otherwise restricted, subject to continued
employment or service, the attainment of performance objectives, including
objectives stated with respect to one or more Performance Measures, or
both.  Other Equity-Based Awards may be granted to Participants, either alone or
in addition to other awards granted under this Plan, and Other Equity-Based
Awards may be granted in the settlement of other Awards granted under this Plan.

5.3Payment or Settlement. Other Equity-Based Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, shall be payable or
settled in shares of Common Stock, cash, or a combination of Common Stock and
cash, as determined by the Committee in its discretion; provided, however, that
any shares of Common Stock that are issued

16

--------------------------------------------------------------------------------

 

on account of the conversion of LTIP Units into shares of Common Stock shall not
reduce the number of shares of Common Stock available for issuance under this
Plan.  Other Equity-Based Awards denominated as equity interests other than
shares of Common Stock may be paid or settled in shares or units of such equity
interests or cash or a combination of both as determined by the Committee in its
discretion.  A Participant, as a result of receiving an Other Equity-Based
Award, shall not have any rights as a stockholder until, and then only to the
extent that, the Other Equity-Based Award is earned and settled in shares of
Common Stock.

VI.GENERAL

6.1Effective Date and Term of Plan. This Plan shall be effective as of the
Effective Date and shall terminate on the tenth anniversary of the Effective
Date, unless terminated earlier by the Board; provided that Incentive Stock
Options may not be granted later than ten years from the date this Plan is
adopted or the date this Plan is approved by the Company’s stockholders,
whichever is earlier. Termination of this Plan shall not affect the terms or
conditions of any award granted prior to termination. Awards hereunder may be
made at any time prior to the termination of this Plan, provided that no award
may be made later than ten years after the Effective Date of this Plan.

6.2Amendments to this Plan and Awards. The Board may amend this Plan, as it
shall deem advisable, subject to any stockholder approval required by applicable
law, rule or regulation, including any rule of the New York Stock Exchange, or,
if the Common Stock is not listed on the New York Stock Exchange, any rule of
the principal national stock exchange on which the Common Stock is then traded;
provided, however, that no amendment may adversely affect any of the rights of a
holder of an outstanding award without the consent of such holder. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue,
or terminate any Award theretofore granted and any Agreement relating thereto,
except as otherwise provided in this Plan; provided, however, that, without the
consent of an affected Participant, no such Committee action may materially and
adversely affect the rights of such Participant under such Award.  For purposes
of clarity, any adjustments made to Awards pursuant to Section 6.7 will be
deemed not to materially and adversely affect the rights of any Participant
under any previously granted and outstanding Award and therefore may be made
without the consent of affected Participants.

6.3Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or electronic acceptance, such
award shall be effective as of the effective date set forth in the Agreement.

6.4Non-Transferability. No award shall be transferable other than (i) by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company, (ii) to the holder’s family members, a trust
or entity established by the holder for estate planning purposes, a charitable
organization designated by the holder or pursuant to a qualified domestic
relations order, in each case, without consideration, or (iii) by the Manager or
its Affiliates to members, officers, directors, employees and Consultants of the
Manager or its

17

--------------------------------------------------------------------------------

 

Affiliates. Except to the extent permitted by the foregoing sentence or the
Agreement relating to an award, each award may be exercised or settled during
the holder’s lifetime only by the holder or the holder’s legal representative or
similar person. Except as permitted by the second preceding sentence, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any
award, such award and all rights thereunder shall immediately become null and
void.

6.5Tax Withholding. Each Participant shall be responsible for satisfying any
income, employment, and other tax withholding obligations attributable to
participation in this Plan.  Unless otherwise provided by the Agreement, any
such withholding tax obligations may be satisfied in cash (including from any
cash payable in settlement of an Award) or a cash equivalent acceptable to the
Committee.  Except to the extent prohibited by Treasury Regulation Section
1.409A-3(j), any minimum statutory federal, state, district, city, or foreign
withholding tax obligations also may be satisfied (a) by surrendering to the
Company shares of Common Stock previously acquired by the Participant; (b) by
authorizing the Company to withhold or reduce the number of shares of Common
Stock otherwise issuable to the Participant upon the grant, vesting, settlement,
and/or exercise of an Award; or (c) by any other method as may be approved by
the Committee.  If shares of Common Stock are used to pay all or part of such
withholding tax obligation, the Fair Market Value of the Common Stock
surrendered, withheld, or reduced shall be determined as of the date of
surrender, withholding, or reduction, and the number of shares of Common Stock
which may be withheld, surrendered, or reduced shall be limited to the number of
shares of Common Stock which have a Fair Market Value on the date of
withholding, surrender, or reduction equal to the aggregate amount of such
liabilities based on the greatest statutory withholding rates for federal,
state, foreign, and/or local tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment with respect to such
Award, as determined by the Committee.

6.6Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration, or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval, or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates representing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer, or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act and the rules and regulations thereunder.

6.7Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan, the terms of each
outstanding Option and SAR (including the number and class of securities subject
to each

18

--------------------------------------------------------------------------------

 

outstanding Option or SAR and the purchase price or base price per share), the
terms of each outstanding Restricted Stock Award and Restricted Stock Unit Award
(including the number and class of securities subject thereto), and the terms of
each outstanding Performance Award shall be appropriately adjusted by the Board,
such adjustments to be made in the case of outstanding Options and SARs without
an increase in the aggregate purchase price or base price and in accordance with
Section 409A of the Code. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Board (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of Participants. In either case, the decision
of the Board regarding any such adjustment shall be final, binding and
conclusive.

6.8Change in Control.

(a)Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:

(i)provide that (A) some or all outstanding Options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (B) the Restriction Period applicable to some or all
outstanding Restricted Stock Awards and Restricted Stock Unit Awards shall lapse
in full or in part, either immediately or upon a subsequent termination of
employment, (C) the Performance Period applicable to some or all outstanding
awards shall lapse in full or in part, and (D) the Performance Measures
applicable to some or all outstanding awards shall be deemed to be satisfied at
the target or any other level;

(ii)require that shares of stock of the corporation or other entity resulting
from such Change in Control, or a parent corporation thereof, be substituted for
some or all of the shares of Common Stock subject to an outstanding award, with
an appropriate and equitable adjustment to such award as shall be determined by
the Board in accordance with Section 6.7; and/or

(iii)require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (A) a cash payment in an amount equal to
(1) in the case of an Option or an SAR, the number of shares of Common Stock
then subject to the portion of such Option or SAR surrendered, to the extent
such Option or SAR is then exercisable or becomes exercisable pursuant to
Section 6.8(a)(i), multiplied by the excess, if any, of the Fair Market Value of
a share of Common Stock as of the date of the Change in Control, over the
purchase price or base price per share of Common Stock subject to such Option or
SAR, (2) in the case of a Stock Award or a Performance Award denominated in
shares of Common Stock, the number of shares of Common Stock then subject to the
portion of such award surrendered, to the extent the Restriction Period and
Performance Period, if any, on such Stock Award or Performance Award have lapsed
or will lapse pursuant to Section 6.8(a)(i) and to the extent that the
Performance Measures, if any, have been satisfied or are deemed satisfied
pursuant to Section 6.8(a)(i), multiplied by the Fair Market

19

--------------------------------------------------------------------------------

 

Value of a share of Common Stock as of the date of the Change in Control, and
(3) in the case of a Performance Award denominated in cash, the value of the
Performance Award then subject to the portion of such award surrendered, to the
extent the Performance Period applicable to such award has lapsed or will lapse
pursuant to Section 6.8(a)(i) and to the extent the Performance Measures
applicable to such award have been satisfied or are deemed satisfied pursuant to
Section 6.8(a)(i); (B) shares of capital stock of the corporation resulting from
or succeeding to the business of the Company pursuant to such Change in Control,
or a parent corporation thereof, having a fair market value not less than the
amount determined under clause (A) above; or (C) a combination of the payment of
cash pursuant to clause (A) above and the issuance of shares pursuant to clause
(B) above.

(b)A “Change in Control” of the Company shall be deemed to have occurred upon
the happening of any of the following events:

(i)The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either the then outstanding shares of Common
Stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, but excluding, for this purpose, any such acquisition by the Company
or any of its Subsidiaries, or any employee benefit plan (or related trust) of
the Company or its Subsidiaries, or any entity with respect to which, following
such acquisition, more than 50% of, respectively, the then outstanding equity of
such entity and the combined voting power of the then outstanding voting equity
of such entity entitled to vote generally in the election of all or
substantially all of the members of such entity’s governing body is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the Common Stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock of the Company or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors, as the case may be; or

(ii)The consummation of a reorganization, merger or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the Common
Stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or

(iii)a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company; or

20

--------------------------------------------------------------------------------

 

(iv)the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided, that any member of the Board whose election, or nomination for
election by the Company’s stockholders, was approved or ratified by a vote of at
least a majority of the members of the Board then still in office who were
members of the Board at the beginning of such 24-calendar-month period, shall be
deemed to be an Incumbent Director.

Notwithstanding the foregoing, neither the Initial Public Offering, nor any bona
fide primary or secondary public offering following the occurrence of the
Initial Public Offering shall constitute a Change in Control.

6.9Deferrals. The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the exercise or
settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by holders of awards. Deferrals shall be for such periods and
upon such terms as the Committee may determine in its sole discretion, subject
to the requirements of Section 409A of the Code.

6.10No Right of Participation, Employment or Service. Unless otherwise set forth
in an employment agreement, no person shall have any right to participate in
this Plan. Neither this Plan nor any award made hereunder shall confer upon any
person any right to continued employment by or service to the Company, any
Subsidiary or any Affiliate of the Company, including the Manager, or affect in
any manner the right of the Company, any Subsidiary or any Affiliate of the
Company, including the Manager, to terminate the employment or service of any
person at any time without liability hereunder.

6.11Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

6.12Limitation of Ownership. No award shall be issued under this Plan to any
person who, after such award, would beneficially own, or be deemed to own shares
of Common Stock in violation of the restrictions on ownership and transfer set
forth in the Company’s charter, unless such restriction is expressly and
specifically waived by action of the Board.

6.13Designation of Beneficiary. A holder of an award may file with the Committee
a written designation of one or more persons as such holder’s beneficiary or
beneficiaries (both primary and contingent) in the event of the holder’s death
or incapacity. To the extent an outstanding Option or SAR granted hereunder is
exercisable, such beneficiary or beneficiaries shall be entitled to exercise
such Option or SAR pursuant to procedures prescribed by the Committee.

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a

21

--------------------------------------------------------------------------------

 

married holder domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the
Committee of a new beneficiary designation shall cancel all previously filed
beneficiary designations.

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding Option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

6.14Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Maryland and construed in accordance
therewith without giving effect to principles of conflicts of laws.

6.15Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries or the Manager or any of
its Affiliates operates or has employees.

22